
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.36



SECURITY AGREEMENT


        THIS SECURITY AGREEMENT (the "Security Agreement") is effective as of
May 6, 2002, by and between EXCELERATE TECHNOLOGIES, LLC, a Massachusetts
limited liability company with a principal place of business at 70 Walnut
Street, Wellesley, Massachusetts ("Debtor"), and AUGUST TECHNOLOGY CORPORATION,
a Minnesota corporation with a principal place of business at 4900 West 78th
Street, Bloomington, Minnesota 55435 (the "Secured Party").


RECITALS


A. Secured Party loaned to Debtor Five Hundred Thousand U.S. Dollars ($500,000
and hereafter the "Amount") on May 6, 2002 per the terms of the Convertible
Promissory Note of May 6, 2002 (the "Transaction"). The Transaction set forth
that Debtor promised to pay the Amount back with interest under a Delayed
Conversion as defined in the Transaction by the Maturity Date as also defined in
the Transaction.

B. In conjunction with the Transaction, the Debtor agreed to provide collateral
for the loan using certain software defined herein (the "Collateral") for the
benefit of the Secured Party. Thus, the Debtor's obligations under the
Transaction are to be secured by a security interest in the Collateral. This
Security Agreement is intended to meet said requirement.

        NOW THEREFORE, based upon the foregoing premises, and in consideration
of the covenants and agreements herein contained, Debtor and Secured Party
hereby agree as follows:

1.    Creation and Perfection of Security Interest.

        (a.)  The Collateral is defined as the following software: Metrology
Data Viewer (also known as MDV).

        (b.)  As security for due performance and payment in full by Debtor of
the Transaction (the "Obligations"), Debtor hereby grants to Secured Party a
security interest in the Collateral.

        (c.)  The security interest created herein shall attach to the
Collateral immediately upon the effective date hereof.

        (d.)  The security interest created herein may be perfected by any
appropriate method requested by Secured Party.

2.    No Transfer, Further Encumbering, Etc.    Secured Party agrees that the
rights granted to Secured Party hereunder are personal to Secured Party, and
unless and until a Default (as defined in Section 6 below) occurs hereunder,
Secured Party may not directly or indirectly sell, assign, transfer, convey or
encumber the Collateral, or any part thereof or interest therein, or any of its
rights hereunder, or permit any such action to be taken, by operation of law or
otherwise without the prior written consent of the Debtor.

3.    Continuous Security Interest.    Debtor agrees that until Debtor has paid
in full all obligations of Debtor under the Transaction, or until termination of
this Security Agreement by the Secured Party, all rights, powers and remedies
granted to the Secured Party hereunder shall continue to and may be exercised by
Secured Party at any time, and from time to time, as long as the Security
Interest is still in effect.

4.    Taxes, Charges and Liens.    Debtor agrees to pay any and all taxes,
charges, liens and assessment, if any, against the Collateral, arising from and
after the date hereof and upon the failure of Debtor to do so, Secured Party in
its discretion may pay any of such taxes, charges, liens and assessments.
Amounts so paid, together with interest thereon at the greater of 10% per annum
or the maximum rate

--------------------------------------------------------------------------------


permitted by law, shall be a further lien upon the Collateral, and shall be
secured by this Security Agreement.

5.    Right to Create Security Interest.    Debtor hereby represents and
warrants to Secured Party that on and as of the effective date of this Security
Agreement, Debtor has the absolute right and authority to enter into this
Security Agreement and to hereby create in favor of Secured Party a valid and
binding first priority security interest in the Collateral, subject to no prior
liens, charges, encumbrances or right of any other person or entity.

6.    Remedies Upon Default.    In the event of any material default by Debtor
regarding Debtor's obligations to Secured Party under the Transaction, the
Secured Party may exercise all of the rights and remedies of a secured party
under the Minnesota Uniform Commercial Code and, in addition, the Secured Party
may, without being required to give any notice, except as herein provided or as
may be required by mandatory provisions of law, (a) apply the cash, if any, then
held by it as Collateral to all outstanding obligations of Debtor to Secured
Party, and (b) if there shall be no such cash or if such cash shall be
insufficient to pay all of the Obligations in full, sell the Collateral, or any
part thereof, at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices as the Secured Party may deem
satisfactory. The Secured Party may require the Debtor to assemble all or any
part of the Collateral and make it available to the Secured Party at a place to
be designated by the Secured Party, which is reasonably convenient to the
Debtor, and the Secured Party. The Secured Party may be the purchaser of any or
all of the Collateral so sold at any public sale (or, if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations, at any private sale)
and thereafter hold same, absolutely free from any right or claim of whatsoever
kind. Upon any such sale, the Secured Party shall have the right to deliver,
assign and transfer to the purchaser thereof the Collateral so sold. Each
purchaser at any such sale shall hold the Collateral so sold absolutely free
from any claim or right of whatsoever kind, including any equity or right of
redemption of the Debtor. To the extent permitted by law, the Debtor hereby
specifically waives all rights of redemption, stay or appraisal, which it has or
may have under any rule of law or statute now existing or hereafter adopted. Any
such public sale shall by held at such time or times within ordinary business
hours and at such place or places as the Secured Party may fix in the notice of
such sale. At any such sale, the Collateral may e sold in one lot as an entirety
or in separate parcels, as the Secured Party may determine. The Secured Party
shall not be obligated to make such sale pursuant to any such notice. The
Secured Party may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which that same may be adjourned. In case of any sale of all or any
part of the Collateral on credit or future delivery, the Collateral so sold may
be retained by the Secured Party until the selling price is paid by the
purchaser to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may again be sold upon it, it may proceed by a suit or
suits at law on in equity to foreclose the security interest granted hereunder
and sell the Collateral, or any portion thereof, under a judgment or decree of a
court of competent jurisdiction.

7.    Termination.    This Security Agreement shall automatically terminate upon
due performance in full of all of the Debtor's obligations under the
Transaction, at which time the Collateral shall be fully released from the
security interest created hereby, and any and all assignments and other
instruments delivered to Secured Party hereunder shall automatically expire and
terminate. In such event, Secured Party shall promptly execute and deliver to
Debtor a written release and cancellation hereof, and take any and all
additional action reasonably requested by Debtor to restore full ownership of
the Collateral in the Debtor, free and clear of any lien or encumbrance in favor
of Secured Party.

8.    Successors and Assigns.    This Security Agreement shall inure to the
benefit of and be binding upon the successors and assigns of Debtor and Secured
Party.

9.    No Waiver.    Any forbearance or failure to exercise any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy shall
not preclude the further exercise thereof.

10.    Entire Agreement.    This Security Agreement constitutes the entire and
final agreement of the parties respecting the subject matter herein, and this
Security Agreement shall not be modified except by a written instrument signed
by the parties hereto.

11.    Further Assurances.    Debtor agrees to take any and all additional
action deemed reasonably necessary to cause the creation, attachment and
perfection of the security interest created hereunder.

12.    Governing Law.    This Security Agreement shall be construed in
accordance with and governed by the laws of the State of Minnesota.

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement the date and year first above written.

    DEBTOR:

 
 
EXCELERATE TECHNOLOGIES, LLC.

 
 
By:


--------------------------------------------------------------------------------

Baljit Singh
Its: President
 
 
SECURED PARTY:
AUGUST TECHNOLOGY CORPORATION

 
 
By:


--------------------------------------------------------------------------------

John M. Vasuta
Its: V.P Intellectual Property, General Counsel

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.36



SECURITY AGREEMENT
RECITALS
